EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Miller on March 25, 2022.

The application has been amended as follows: 

	1) Claim 9, line 4, the phrase “the molecular” has been replaced with --- a molecular ---. 

2) Claim 9, line 10, the term “(B1)” has been deleted.

	3) Claim 10, lines 2-4, the phrase “one or more additional component (A) wherein the number of primary hydroxyl groups in the molecular structure of the component (A) is 4 or more and 6 or less” has been replaced with --- one or more water-soluble 

	4) Claim 11, line 2, “one or more additional component (A)” has been replaced with --- water-soluble component (D) ---.

	5) Claim 12, line 2, “one or more additional component (A)” has been replaced with --- water-soluble component (D) ---.

	6) Claim 14, line 2, “one or more additional component (A)” has been replaced with --- water-soluble component (D) ---.

	7) Claim 16, line 2, the term “(B1)” has been deleted.

8) Claim 17, line 2, the term “(B1) in the agent comprising the component (A) as an active component” has been replaced with --- (B) ---.

9) Claim 18, lines 2-3, the phrase “(B1) in the agent comprising the component (A) as an active component, (A)/(B1)” has been replaced with --- (B), (A)/(B).

10) Claim 21, lines 2-3, the phrase “wherein a water content in the agent comprising the component (A) as an active component” has been replaced with --- further comprising water, wherein a water content in the agent ---.

11) Claim 22, lines 2-3, the phrase “comprising the component (A) as an active component” has been deleted. 

12) Claim 25, line 2, the phrase “in the” has been deleted. 

13) Claim 26, line 3, the phrase “a dentifrice which is a toothpaste, toothpowder, or gel dentifrice, or a liquid agent which as a mouthwash, or a liquid dentifrice” has been replaced with --- a toothpaste, a toothpowder, a gel dentifrice, a mouthwash, or a liquid dentifrice.

14) Claim 27, lines 2-3, the phrase “the surface layer to the deep” has been replaced with --- a surface layer to a deep ---.

15) Claim 28, line 2, the phrase “one or more additional component (A)” has been replaced with --- a water soluble component (D) ---.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612